United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1735
                                   ___________

United States of America,             *
                                      *
      Plaintiff - Appellee,           *
                                      * Appeal from the United States
      v.                              * District Court for the Southern
                                      * District of Iowa.
Hector Manuel Avila-Luna, also known *
as Fernando Lopez, also known as      * [UNPUBLISHED]
Manuel Arturo Avila-Luna,             *
                                      *
      Defendant - Appellant.          *
                                 ___________

                             Submitted: January 15, 2010
                                Filed: August 2, 2010
                                 ___________

Before LOKEN,1 Chief Judge, JOHN R. GIBSON, and WOLLMAN, Circuit Judges.
                               ___________

PER CURIAM.

      Hector Manuel Avila-Luna pleaded guilty, pursuant to a plea agreement with
the government, to one count of conspiracy to distribute marijuana and
methamphetamine in violation of 21 U.S.C. § 841(b)(1)(A) and (b)(1)(C) and 21
U.S.C. § 846. He subsequently filed a motion to withdraw his guilty plea, which the


      1
       The Honorable James B. Loken stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2010. He has been succeeded by the Honorable William Jay Riley.
district court2 denied. The case proceeded to sentencing and Avila-Luna was
sentenced to life imprisonment, the applicable mandatory minimum based on his
previous felony drug convictions. This appeal followed. We affirm.

                                           I.

       Avila-Luna appeals the district court’s denial of his motion to withdraw his
guilty plea. We review the district court’s denial of a motion to withdraw a plea of
guilty for abuse of discretion. United States v. Smith, 422 F.3d 715, 724 (8th Cir.
2005). “Whether [a guilty] plea was knowing and voluntary is a mixed question of
law and fact that is reviewed de novo.” Id. “Prior to sentencing, a defendant may
withdraw a guilty plea if he can show a fair and just reason for requesting the
withdrawal.” Id. If the defendant establishes a fair and just reason, then the “court
should also consider whether the defendant has asserted his innocence to the charge,
the length of time between the guilty plea and the motion to withdraw, and whether
the government will be prejudiced by the withdrawal.” United States v. Austin, 413
F.3d 856, 857 (8th Cir. 2005). “If a defendant fails to establish a fair and just reason
for withdrawing the guilty plea, the district court need not address the remaining
factors.” Smith, 422 F.3d at 724.

        Our review of the record indicates that Avila-Luna’s plea was knowing and
voluntary. He was informed on several occasions that he faced a mandatory minimum
of life imprisonment, and he indicated that he understood the sentencing ramifications
of pleading guilty. With regard to the possibility that the government might file a
substantial assistance motion, the plea agreement signed by Avila-Luna stated:




      2
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                          -2-
             17. United States Attorney’s Motion. At the sole discretion of the
      United States Attorney regarding the making of a motion, and upon
      motion by the United States Attorney stating that Defendant has
      provided substantial assistance in the investigation or prosecution of
      another person who has committed an offense, the Court may depart
      from Guidelines. The Defendant understands and agrees a proffer
      interview or a debriefing statement is not, by itself, substantial assistance
      to the government, and that a motion for downward departure will not be
      filed until the defendant has fully completed the defendant’s cooperation.
      Completion of defendant’s cooperation will be determined by the United
      States Attorney’s office, in its sole discretion.

These terms were reiterated at Avila-Luna’s plea hearing, and he specifically testified
that no promises other than those contained in the written plea agreement were made
to him.

       Nonetheless, Avila-Luna argues that he should have been permitted to withdraw
his knowing and voluntary plea because the original prosecutor handling his case
became terminally ill and was unable to see the case through to sentencing. Avila-
Luna cites no authority, and we find none, to support his argument that a change in the
prosecutor working the case serves as a “fair and just” reason to withdraw his plea.
Avila-Luna believes that he may have received a substantial assistance motion from
the government if the original prosecutor had remained involved. He also asserts that
the “new prosecutor . . . [was] too far removed from the subjective process of the
previous plea negotiations and unable to properly quantify and analyze the
defendant’s cooperation.” After several opportunities, Avila-Luna failed to provide
the government with the type of information that would warrant a substantial
assistance motion. Nothing in the record indicates that the government acted
unreasonably in its decision not to make a substantial assistance motion. Accordingly,
Avila-Luna failed to demonstrate a fair and just reason why he should be allowed to
withdraw his plea.

      The judgment of the district court is affirmed.
                     ______________________________
                                          -3-